Citation Nr: 9906254	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-32 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for degenerative 
joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) September 1994 rating 
decision which, inter alia, denied service connection for 
lumbar spondylolisthesis; granted service connection for 
degenerative disease of the thoracic spine, assigning it a 
noncompensable disability evaluation; and granted service 
connection for lumbosacral and cervical disabilities, 
assigning them each a 20 percent disability evaluation.  As 
the veteran has relocated to Florida, the St. Petersburg RO 
now has jurisdiction over his claim.

By VA Form 9, received in September 1995, the veteran 
appeared to have filed a notice of disagreement with the RO's 
denial of his claim for service connection for  
spondylolisthesis.  The Board notes that the veteran has not 
yet been provided a Statement of the Case as to this issue. 

This case was previously before the Board in September 1997, 
when the Board increased the rating for the veteran's 
lumbosacral disability from 20 to 40 percent disabling, 
denied an evaluation in excess of 20 percent for his cervical 
spine disability, and remanded the issue of entitlement to a 
compensable evaluation for his degenerative disease of the 
thoracic spine for further development of the evidence.  As 
such, the issue on appeal is as stated on the title page of 
this decision.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
demonstrable deformity of a vertebral body.

2.  The veteran has not been shown to have abnormal back 
mobility which requires him to wear a neck brace (jury mast).

3.  The evidence does not show that the veteran has cord 
involvement, with vertebral fractures, and that he is 
bedridden, or requires long leg braces.

4.  The veteran's thoracic spine has not been shown to have a 
moderate or severe limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable evaluation for degenerative 
disease of the thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5285, 5286, 5288, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology associated with 
his degenerative disease of the thoracic spine is more 
disabling than a noncompensable disability evaluation 
reflects.  He maintains that an increased evaluation is 
warranted for his service-connected degenerative disease of 
the thoracic spine.

The veteran's claim for an increased evaluation for his 
service-connected degenerative disease of the thoracic spine 
is well grounded pursuant to 38 U.S.C.A. § 5107(a), in that 
it is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of an increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of his degenerative 
disease of the thoracic spine (within the competence of a lay 
party to report) is sufficient to conclude that his claim is 
well grounded.  The Board finds that the facts relevant to 
the issue on appeal have been properly developed and that the 
statutory obligation of the VA duty to assist the veteran has 
been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran's degenerative disease of the thoracic spine is 
currently rated under Diagnostic Codes 5003, 5285, 5288 and 
5291.  Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a (1998).

Under Diagnostic Code 5285, a 60 percent evaluation is 
warranted for residuals of a fracture of a vertebra without 
cord involvement, abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation is warranted for 
residuals of a fracture of a vertebra with cord involvement, 
bedridden, or requiring long leg braces.  In other cases, the 
residuals will be rated according to definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(1998).

Diagnostic Code 5288 provides that ankylosis of the dorsal 
spine warrants a 20 percent evaluation when in a favorable 
position and a 30 percent evaluation when in an unfavorable 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (1998).

Under Diagnostic Code 5291, a 10 percent evaluation is 
warranted if there is evidence of moderate or severe 
limitation of motion of the dorsal spine.  This is the 
maximum schedular evaluation permitted under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (1998).

The veteran's degenerative disease of the thoracic spine may 
also be rated under Diagnostic Code 5286 depending on the 
symptoms found to be present.  Under this code provision, a 
60 percent evaluation is warranted for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
evaluation requires the same at an unfavorable angle with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998).

On VA medical examination in May 1994, the veteran reported 
that he experienced pain in his left upper extremity and 
upper back.  He indicated that he was sometimes unable to use 
his left arm because of posterior neck pain.  He indicated 
that he treated his pain with Motrin when necessary.  
Physical examination revealed that his carriage, posture and 
gait were normal.  His chest was clear to auscultation and 
percussion, and there was no evidence that he had a hernia.  
Range of motion testing of his cervical spine revealed that 
flexion was to 36 degrees, extension was to 47 degrees, right 
lateral flexion was to 51 degrees, left lateral flexion was 
to 36 degrees and rotation was to 20 degrees.  Range of 
motion testing of his lumbar spine revealed that flexion was 
to 54 degrees, extension was to 21 degrees, right lateral 
flexion was to 17 degrees, left lateral flexion was to 25 
degrees and rotation was to 20 degrees.  Neurological 
examination did not reveal any abnormalities.  Examination of 
his joints was negative for swelling and deformity.  
Examination of his spine did not reveal any postural 
abnormalities or fixed deformity.  There was no objective 
evidence of pain on motion.  It was noted that the veteran 
had a history of left upper extremity weakness.  X-ray 
examination of the veteran's chest revealed that his lung 
fields and costophrenic angles were clear, and that his bony 
thorax was normal.  The impression was that the veteran had a 
normal chest.  The veteran was diagnosed as having 
degenerative joint disease of the cervical and lumbar spines.

On VA medical examination in June 1994, the veteran reported 
that he experienced neck and arm pain.  He indicated that he 
had mild pain in his neck which was almost constant.  He 
reported that he experienced episodes of neck pain which were 
associated with left arm pain and weakness.  He indicated 
that these episodes lasted from three days to a week and 
occurred once a month.  He reported that, during these 
episodes, he had been unable to get out of bed or fully use 
his left arm.  He indicated that, in between these episodes, 
he had experienced little discomfort in his left upper 
extremity.  He reported that he had not had any symptoms 
which involved his right upper extremity.  Neurological 
examination revealed that the veteran's motor mass, strength 
and tone in his upper extremities and brachioradialis were 
all normal.  Deep tendon reflexes showed generalized 
hyporeflexia and plantar response was flexor bilaterally.  
Sensory examination revealed hyperesthesia to pin prick in 
his shoulder area above the T3 or T4.  His gait and station 
were normal except that he had some difficulty when he walked 
on the toes of his left side.  General physical examination 
revealed that positive straight leg raising was up to 40 to 
50 degrees bilaterally.  He exhibited mild tenderness of the 
lower cervical or upper thoracic spine on first percussion.  
The diagnoses were history of herniated cervical disc with 
intermittent left cervical radiculopathy, history of 
intermittent left lumbar radiculopathy, and left carpal 
tunnel syndrome.

An outpatient treatment record, dated in July 1994, from the 
Bay Pines, VA Medical Center (MC), shows that the veteran was 
treated there for headaches and symptomatology associated 
with his service-connected cervical disability.  This record 
does not show that he was treated there for any 
symptomatology related to his degenerative disease of the 
thoracic spine.

Outpatient treatment records, dated in September 1994 to 
January 1995, from the Tampa VAMC, show that that the veteran 
was treated there for symptomatology associated with his 
service-connected cervical disability.  However, a December 
1994 record shows that he reported that he had pain in the 
back of his neck which radiated to his left upper extremity.  
He indicated that he had not taken any medication for this 
pain.  Physical examination revealed that his cervical spine 
extension was limited to 45 degrees due to pain.  It was 
noted that there was some motor weakness in the veteran's 
left upper extremity.

On VA medical examination in August 1998, the veteran 
reported that he experienced cervical and left arm pain and 
weakness which occasionally radiated down into his thoracic 
spine.  He indicated that he did not have any significant 
complaints regarding his thoracic spine.  He reported that 
his past treatment had included physical therapy, Motrin, 
electrical stimulation, ice and a chiropractor.  He indicated 
that his past treatment had not been particularly successful.  
He reported that he was self employed.  Physical examination 
revealed that the veteran was able to walk without 
difficulty.  Range of motion testing of his cervical spine 
revealed that flexion was to 35 degrees, extension was to 30 
degrees, rotation was to 60 degrees and bending was to 35 
degrees.  There was no radiating pain to the thoracic spine.  
Palpation to the cervical spine revealed tenderness over C7, 
but no specific point tenderness over or around the thoracic 
spine to the anterior chest.  Sensory examination of the 
veteran's upper extremities was difficult.  He reported that 
he experienced persistent numbness of his entire left 
extremity and that each pin prick was different.  He 
indicated that his pin prick was most decreased on the ulna 
aspect of his forearm and hand.  The veteran's reflexes were 
bilateral and symmetric in his upper extremity.  Motor 
strength was 5/5 throughout, except for 4+/5 wrist 
dorsiflexion.  Range of motion testing of his shoulders 
revealed that flexion was to 170 flexion bilaterally, 
extension was to 65 degrees on the right and 55 degrees on 
the left and abduction was to 165 degrees on the right and 
135 degrees on the left.  Shoulder motion was not productive 
of any pain.  The veteran exhibited normal sensation 
throughout his entire thoracic spine with no radicular type 
symptoms.  X-ray examination of his thoracic spine revealed 
diffuse hypertrophic spurring and mild diffuse disc space 
narrowing.  No severe compression deformities, focal lytic 
lesions or spondylolisthesis were identified.  The impression 
was that the veteran had a mild to diffuse degenerative 
change of the thoracic spine.  The assessment was that the 
veteran had cervical osteoarthritis with left upper extremity 
numbness, and that his claimed thoracic spine problem had not 
been identified.  The examiner indicated that the veteran's 
thoracic spine had been completely within normal limits and 
that no herniated disc or radicular symptoms had emanated 
from his thoracic spine.  The examiner further indicated that 
the veteran's thoracic spine had not exhibited any 
significant muscular problems, and that any pain that the 
veteran experienced in his thoracic area came from his 
cervical spine and was not the result of thoracic spine 
pathology.

Based on the foregoing evidence, the Board is of the opinion 
that a compensable evaluation is not warranted for the 
veteran's degenerative disease of the thoracic spine under 
Diagnostic Code 5285, where a 10 percent evaluation may be 
added when a demonstrable deformity of the vertebral body is 
shown.  However, this is not demonstrated by the medical 
evidence.  Specifically, the May and June 1994 VA examination 
reports do not show any reports or findings of a demonstrable 
deformity of the veteran's vertebral body.  Rather, the May 
1994 examination report shows that examination of his joints 
and spine did not reveal any deformities.  In addition, while 
the most recent VA examination report shows that the 
veteran's thoracic spine exhibited hypertrophic spurring and 
mild diffuse disc space narrowing, it presents no reports or 
findings that they were the result of a fracture.  Thus, the 
medical evidence does not show that the veteran has a 
demonstrable deformity of a vertebral body, and a 10 percent 
evaluation cannot be added to his noncompensable disability 
evaluation.  Additionally, there have been no reports or 
findings that the veteran has abnormal mobility of the back 
requiring a neck brace (jury mast) without cord involvement, 
or cord involvement with vertebral fractures.  Furthermore, 
it has not been shown that he has cord involvement with 
vertebral fractures, and that he is bedridden, or requires 
long leg braces.  As such, the evidence reflects that the 
symptomatology associated with his degenerative disease of 
the thoracic spine does not warrant a 10 percent rating under 
Diagnostic Code 5285.

The Board observes that Diagnostic Code 5288 is not 
applicable to this case as there have been no reports or 
findings of ankylosis of the veteran's thoracic spine.

A compensable evaluation is also unwarranted for the 
veteran's degenerative disease of the thoracic spine under 
Diagnostic Code 5291.  Under this code, a 10 percent 
evaluation is warranted if there is evidence of moderate or 
severe limitation of motion of the dorsal spine.  Limitation 
of motion is not demonstrated by the medical evidence of 
record.  Additionally, the most recent VA examination report 
also shows that the examiner indicated that the veteran's 
thoracic spine had been completely within normal limits and 
that no radicular symptoms had emanated from his thoracic 
spine.  The examiner further indicated that any pain the 
veteran experienced in his thoracic area came from his 
cervical spine and was not the result of thoracic spine 
pathology.  Therefore, a compensable evaluation for the 
veteran's service-connected degenerative disease of the 
thoracic spine is not warranted under Diagnostic Code 5291.

It is observed that as there have been no reports of findings 
of complete bony fixation of the spine, Diagnostic Code 5286 
is not applicable to this case.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's degenerative disease of the thoracic spine.  The 
Board notes that there is no clinical evidence of objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
compensable evaluation under these criteria.

The Board has also considered all applicable provisions of 
38 C.F.R. Parts 3 and 4, but finds no basis for an allowance 
of this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (1998).  
However, the evidence of record before the Board does not 
show such "unusual circumstances" that would preclude the 
use of the regular rating schedule.  Moreover, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture.  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).



ORDER

A compensable rating for degenerative joint disease of the 
thoracic spine is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

